Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 
With respect to the independent claims, the applicant has argued that the combination of Christiansen and lvanovic do not teach “creating, from a container image, a set of first containers that are each instances of the container image and each comprise a set of shared files,”. The examiner respectfully disagrees. Christiansen teaches “creating, from a container image, a set of first containers that are each instances of the container image” in the cited fig 2: 202; par 32 "At 202, a container is launched. At 204, placeholder file(s) are created within the container's own container namespace, where the placeholder file(s) are associated with shared files ( e.g., package layers for an operating system) to be accessed in read-only fashion.". lvanovic teaches “and each comprise a set of shared files,” in the cited fig 1:155,157; par 18 “The container reference 155 may point to local paths, directed to item locations 157, of one computing device which are not accessible by another computing device ( e.g., a remote computing device) or another computing application. However, the container reference 155 may be shared, so that one or more of the item locations 157 may be shared and accessible by another computing device or another computing application. Once the item locations 157 are indicated or otherwise marked to be shared, the paths corresponding to the item locations 157 may be modified from a local path format to a remote location path format.” Items are stored on the individual computing devices for other devices to access as described in fig 1:119; par 15 “The storage 117 may be internal to or external from the computing device 110, and may store one or more items 119 ( denoted as items 119a-119c) such as files or folders as well as items 
With respect to the independent claims, the applicant has further argued that Christiansen and lvanovic does not teach second containers that point to and use the files on the first containers. The examiner respectfully disagrees. lvanovic teaches, in the cited fig 1:119; par 15 “The storage 117 may be internal to or external from the computing device 110, and may store one or more items 119 ( denoted as items 119a-119c) such as files or folders as well as items that reference other items. The location of each item 119 in storage 117 may have a path that may be entered into a computing application 115 on the computing device 110 to access the item. The path may be indicative of the item location in storage 117.” Storage 117 has 3 different locations located throughout the computing devices. Christiansen also teaches a similar concept, except the file is in a shared location instead of a shared container(fig 2: 202; par 32 "At 202, a container is launched. At 204, placeholder file(s) are created within the container's own container namespace, where the placeholder file(s) are associated with shared files ( e.g., package layers for an operating system) to be accessed in read-only fashion."). The examiner interprets this as “is devoid of the set of shared files and comprises a pointer that points to a first one of the set of shared files included in a selected one of the or more first 
 /BRYCE P BONZO/              Supervisory Patent Examiner, Art Unit 2113